PER CURIAM.
Petitioners seek a writ of prohibition. Respondent filed a motion in a probate proceeding to extend the time for filing independent actions on their claims against the estate. The motion was denied. A motion for rehearing was denied on October 18, 1986. Respondents did not appeal but filed a motion to reconsider, which was granted on November 25, 1986.
The petition for a writ of prohibition is granted. The trial court lost jurisdiction following denial of the motion for rehearing. Cf. Shelby Mutual Insurance Company of Shelby Ohio v. Pearson, 236 So.2d 1 (Fla.1970); Florida National Bank v. Domanska, 486 So.2d 1384 (Fla. 3d DCA 1986); Markevitch v. Van Harren, 429 So.2d 1255 (Fla. 3d DCA 1983), appeal after remand, 447 So.2d 332, rev. denied, 456 So.2d 1182 (Fla.1984).
We therefore quash the order of November 25, 1986.
DOWNEY, LETTS and STONE, JJ., concur.